Citation Nr: 0705565	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-14 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
sensorineural deafness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.  The appeal is from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) at Boston. 
Massachusetts.  The veteran testified in June 2006 at a 
travel Board hearing at the RO.  The case has been advanced 
on the Board's docket.   


FINDINGS OF FACT

1.There is a reasonable likelihood that the veteran has 
bilateral tinnitus as a result of acoustic trauma in service.  

2.  In a unappealed June 1978 decision, the RO denied service 
connection for bilateral sensorineural deafness.  

3.  Evidence added to the record since the June 1978 RO 
decision presents a reasonable likelihood that bilateral 
sensorineural deafness is a result of acoustic trauma in 
service.  


CONCLUSION OF LAW

1.  Resolving doubt in the veteran's favor, bilateral 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(West 2002); 38 C.F.R. § 3.102 (2006).  

2.  The RO's June 1978 decision, which denied service 
connection for bilateral sensorineural deafness, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).  

3.  Evidence received since the June 1978 RO decision is new 
and material to reopen the claim; resolving reasonable doubt 
in the veteran's favor, bilateral sensorineural deafness was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 5108(West 
2002); 38 C.F.R. §§ 3.102, 3.156 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed sensorineural hearing 
loss and tinnitus in both ears as a result of exposure to 
acoustic trauma while serving as an artillery crewman during 
the Korean War.  The veteran described his duties on the 
front lines at a travel Board hearing at the RO in June 2006 
and submitted photographs depicting his service in the 
artillery in Korea.  His wife stated in July 2006 that she 
and the veteran had been married for 55 years and the veteran 
had hearing problems from the time he returned from the 
Korean War.  

The veteran is entitled to receive various notices and 
assistance from VA in developing his claims.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326 (2006).  These 
processes are intended to benefit a claimant and it appears 
they have been properly extended to the veteran in this case.  
In part, in addition to the hearing, the Board has obtained a 
medical opinion as to both issues on appeal and provided a 
copy of that opinion to the veteran and his representative.  
In view of the favorable outcome as to both issues on appeal, 
an analysis of the application of the notice and assistance 
provisions is unnecessary, and the Board will proceed 
directly to the merits of the claims.

The veteran's service separation record confirms that he 
served in Korea in the Army Artillery with over 14 months of 
foreign service.  The veteran testified before the Board that 
he had constant hearing problems and ringing in his ears 
because he served on front lines in Korea for 13 months 
without any ear protection.  He testified that he was exposed 
to artillery fire, including Howitzers, every day and 
eventually needed hearing aids.

The service medical records do not show any pertinent 
complaints or include any report of audiometric testing.  
Whispered voice testing on the induction examination and at 
separation from service was 15/15 and was considered a normal 
hearing profile.  He complained of hearing loss and "sea-
shore noise" in his left ear at a VA clinic in February 
1978.  The impression included "?? sensorineural deafness."  
The compensation claim for sensorineural deafness was denied 
by the RO in June 1978 because the service medical records 
were negative for any ear or hearing condition, and the 
veteran was appropriately notified of his appeal rights in 
July 1978.  He did not appeal the decision.

The veteran applied to reopen his claim for deafness and 
initiated the tinnitus compensation claim in November 2003.  
VA outpatient records show the veteran complained of 
progressive hearing loss in January 1986 and it was 
recommended that he have an audiogram for his hearing loss, 
primarily sensorineural.  In February 1994, when seen at a VA 
audiology clinic, the veteran complained of decreased hearing 
since service.  He was described as having a bilateral 
sharply sloping hearing loss of moderate degree and 
occasional tinnitus.  He was counseled that he should be 
wearing hearing aids.  A VA physician reported in October 
2003 with reference to an audiology report from January 2003 
that the veteran had been issued hearing aides in January 
1999 by VA and previously had hearing aides from another 
provider.  The physician said that his hearing loss and 
tinnitus were "most likely a result of his active duty on 
the front lines during the Korean War."

The veteran was examined in February 2004 by VA in connection 
with his claim.  The claim file was reviewed and it was noted 
that his employment after service was relatively quiet.  On 
the audiology testing, he had at least 30-35 decibel hearing 
loss at all tested frequencies in both ears, diagnosed as a 
mild to moderately severe sensorineural hearing loss in the 
right ear and a mild to severe sensorineural hearing loss in 
the left ear.  The examiner reported that the etiology of the 
veteran's tinnitus was most likely due to cochlear pathology 
due to the hearing loss.  The examiner did not comment on the 
likelihood that the hearing loss was due to service.  

The Board requested a medical advisory opinion in January 
2007 from the VA Veterans Health Administration (VHA) as to 
the likelihood that the veteran's bilateral sensorineural 
hearing loss and tinnitus were due to ototrauma in service.  
Upon review of the claims folder, a clinical audiologist at a 
VA medical center concluded later in January 2007 that it was 
as likely as not that the veteran's current bilateral hearing 
loss and constant bilateral tinnitus began as a result of 
acoustic trauma he suffered during his service in the Korean 
Conflict.  The examiner noted that a recent VA audiogram 
revealed an audiometric configuration consistent with noise 
induced hearing loss.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, to prove service connection, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of inservice incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus or 
link between the current disability and the inservice disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Generally, lay persons without medical training are 
not qualified to provide a medical opinion on matters 
requiring medical knowledge, such as to the cause of a 
particular disability.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998).  

Service connection may also be granted for any disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Although 
not contended in this case, since sensorineural hearing loss 
is considered a chronic disease, service connection may be 
granted presumptively if such hearing loss is present to a 
degree of 10 percent within the first year after termination 
of service, even though there is no evidence of hearing loss 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  For VA 
purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the same 
frequencies are 26 decibels or greater.  38 C.F.R. § 3.385 
(2005).  

Also, as applicable to the claim for deafness in this case, a 
final RO decision may not be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  There is an exception in 
cases where new and material evidence is presented and the 
claim may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Thus, the Board must first review the additional evidence 
related to the hearing loss claim since the unfavorable RO 
decision in June 1978 to determine whether the claim may be 
reopened.  

There was evidence at the time of the June 1978 RO decision 
that the veteran had hearing loss, but there was no reported 
evidence of such impairment in service or medical evidence 
linking the hearing loss shown after service to events in 
service.  Evidence since that time, particularly opinions 
relating the veteran's bilateral deafness to service, are new 
and material and serve to reopen the claim.  The Board also 
concludes that this evidence, especially the recent VHA 
opinion received by the Board upon review of the veteran's 
claims folder, raises a reasonable possibility ("as likely 
as not") that bilateral deafness, which meets the 
requirement of a hearing loss disability for VA purposes 
under 38 C.F.R. § 3.385, is related to acoustic trauma in 
service.

This VHA opinion is consistent with the veteran's contentions 
that he has had hearing loss since service and is supported 
by medical rationale.  The veteran's testimony concerning his 
military duties is credible and includes photographs 
depicting his artillery activities.  The VHA opinion is also 
consistent with an opinion from the veteran's treating VA 
physician and satisfies the Hickson elements for service 
connection.  There is no medical opinion attributing the 
veteran's hearing loss to factors other than acoustic trauma 
in service even though the disability was not reported in the 
service medical records or until some years after service.  
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that bilateral sensorineural deafness was incurred 
in service and service connection is warranted for the 
disability.  38 U.S.C.A. § 5107 (West 2002).  

As to the veteran's claim for tinnitus, he has a current 
diagnosis and has presented credible lay evidence of ringing 
in his ears from service.  A VA treating physician and the 
VHA opinion have concluded that it is as likely as not that 
the tinnitus is due to acoustic trauma in service.  Again, 
with resolution of reasonable doubt in the veteran's favor, 
service connection for tinnitus on the basis of service 
incurrence may be granted.  The VA examiner who conducted the 
compensation examination in February 2004 reported the 
tinnitus was most likely due to cochlear pathology due to 
hearing loss.  Even accepting that opinion, since service 
connection for bilateral deafness is granted in this 
decision, secondary service connection for tinnitus would be 
in order.  38 C.F.R. § 3.310.  In other words, under either 
theory of causation, the decision is favorable to the veteran 
and the appeal is granted.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for bilateral sensorineural 
deafness and service connection is granted

Service connection for tinnitus is granted.  



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


